The specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 3, line 23, note that --is-- should be inserted after “line” for idiomatic clarity; line 27, note that --thereby-- should be inserted prior to “decreasing” for idiomatic clarity. Page 4, line 1, in the heading therein, note that --THE-- should be inserted prior to the term “DRAWINGS” for idiomatic clarity. Page 8, line 6, note that --thereby-- should be inserted prior to “improving” for idiomatic clarity; line 25, note that “substrate1” should be separated for grammatical clarity. Page 19, line 2, it is noted that “layer10” should be separated for grammatical clarity.
The disclosure is objected to because of the following informalities: Page 2, line 9, in the heading therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines; line 10, note that the term “this” should be rewritten as --the above described technical problem-- for an appropriate characterization. Page 3, line 25; page 7, line 28; page 10, line 1: note that the term “determined” should be rewritten as --predetermined--, respectively at these instances for an appropriate characterization. Page 5, line 8, in the heading therein, note that --DETAIL-- should be inserted prior to “DESCRIPTION OF EMBODIMENTS” for consistency with PTO guidelines; line 11, note that --, where like features are denoted by the same reference numbers throughout the detail description of the embodiments-- should be inserted after “drawings” for an appropriate characterization; line 21, note that the pronoun “they” should be rewritten as --these support pads-- for an appropriate characterization. Page 6, line 2, note that --and as shown in FIG. 3-- should be inserted prior to "first" for an appropriate characterization consistent with the labeling in that drawing; line 4, note that the term “A” should be rewritten as --As shown in FIG. 3, a-- for an appropriate characterization consistent with the subsequent description. Page 7, line 10 and page 19, line 16, note that the term “filed” should be rewritten as --field--, respectively at these instances for an appropriate characterization. Page 7, line 10, note that --as shown in FIG. 1-- should be inserted after “art” for an appropriate characterization consistent with the labeling in that drawing; lines 26, 27, note that --(FIG. 4)-- should be inserted after label “d” (i.e. line 26) and note that --(FIG. 3)-- should be inserted after label “k” (i.e. line 27), respectively at these instances for consistency with the labeling in those drawings. Page 9, line 25, note that --(FIG. 3)-- should be inserted after “1” for consistency with the labeling in that  drawing. Page 10, line 21, note that --as shown in FIG. 3,-- should be inserted prior to “a” for an appropriate characterization consistent with the labeling in that drawing. Page 11, lines 22, 23, note that --(e.g. FIG. 3)-- should be inserted after “1” (i.e. line 22) and inserted after “2” (i.e. line 23), respectively for consistency with the labeling in that drawing. Page 12, line 16, note that the term “A” should be rewritten as --As shown in FIG. 6, a-- for an appropriate characterization consistent with the subsequent description. Page 12, line 23 and page 13, line 6, note that --(FIG. 3)-- should be inserted after “3” & “5”, respectively at these instances for consistency with the labeling in that drawing. Page 13, line 9, note that the term “A” should be rewritten as --As shown in FIG. 8, a-- for an appropriate characterization consistent with the subsequent description. Page 14, line 7, note that --as shown in FIG. 10-- should be inserted after “respectively” for an appropriate characterization consistent with the labeling in that drawing; line 14, note that --as shown in FIG. 12-- should be inserted after “trace” for an appropriate characterization consistent with the labeling in that drawing. Page 15, line 12 and page 16, line 10, note that the recitations of “hollow-out region 19” (i.e. page 15) and “feeder line 19” (i.e. page 16) do not appear consistent, especially since reference label “19” appears to describe two distinctly different features and thus appropriate characterization; line 15, note that --(FIG. 14)-- should be inserted after “2” for consistency with the labeling in that drawing. Page 16, lines 25, 26 and page 17, lines 6, 9, 13, note that --(FIG. 3)-- should be inserted after “7” (i.e. page 16, line 25), inserted after “8” (i.e. page 16, line 26), inserted after “5” (i.e. page 17, line 6), inserted after “4” (i.e. page 17, line 9) and inserted after “6” (i.e. page 17, line 13), respectively at these instances for consistency with the labeling in that drawing. Page 19, line 15, note that --plurality of-- should be inserted prior to “liquid” for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: FIG. 4, “First direction”; FIGS. 10, 14, 17 (1, 2); FIGS. 15, 16, “8”; FIG. 16, “7”.  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 15 & 17, note that reference label “19” appears to improperly describe different features in each of FIGS. 15 & 17 (i.e. hollow-out portion (19) in FIG. 15 and feeder line (19) in FIG. 17) and thus appropriate clarification is needed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-18; 21; 23, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 3, 4; in claim 21, lines 6, 7; in claim 23, lines 3, 6, 7: should the term “is” be rewritten as --are--, respectively at these instances for an appropriate characterization consistent with the recited “plurality”, which connotes two or more features and thus is in the plural tense? Appropriate clarification is needed.
In claim 18, line 2, note that the recitation of “the ground electrode parallel to a plane of the second substrate” appears to lack strict antecedent basis, especially since there has been no previous recitation of the “ground electrode” and “second substrate” being in “parallel”; line 3, similarly note that the recitation of “region of the ground electrode that is not hollowed out” is vague in meaning, especially since no previous recitation that a “hollowed out” region exists has been established. Thus appropriate clarifications of these issues are needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 3, line 2, it is noted that the term “which” should be rewritten as --the second support pads-- for an appropriate characterization.
In claim 7, lines 6, 11, note that “bottom surface, and an angle” should be rewritten as --bottom surface at an angle, and the angle--, respectively at these instances for an appropriate characterization.
In claim 16, line 2, it is noted that --respective-- should be inserted prior to “serpentine” for an appropriate characterization.
In claim 23, for “each” phase shifting device, should the term --respective-- be associated with appropriate features (e.g. (first/second) substrate, (first/second) protrusions. microstrip line, (first/second) support pads, ground electrode, liquid crystal molecules, etc.) that make up each one of the phase shifting device for an appropriate characterization?
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jakoby et al discloses a liquid crystal phase shifter including projections therein (e.g. see Fig. 9a. Moller discloses a liquid crystal device that is tunable and includes a serpentine transmission line (e.g. see FIG. 4).
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee